         CASE 0:20-cv-02195-NEB-BRT Doc. 9 Filed 10/20/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – MINNESOTA AND                    Civil Action No. 0:20-cv-02195
 LEAGUE OF WOMEN VOTERS OF
 MINNESOTA,

              Plaintiffs,                          [PROPOSED] TEMPORARY
                                                     RESTRAINING ORDER
        v.

 ATLAS AEGIS LLC, ANTHONY
 CAUDLE, JOHN DOES #1-10,

              Defendants.


      The above-captioned matter came before this Court on October _____, 2020 on

Plaintiffs Council on American-Islamic Relations – Minnesota and League of Women

Voters of Minnesota’s (“Plaintiffs”) Motion for Temporary Restraining Order and

Preliminary Injunction to enjoin Defendants Atlas Aegis LLC and Anthony Caudle

(“Defendants”). Julia Dayton Klein, Esq. of Lathrop GPM LLP appeared for and on behalf

of the Plaintiff. ________________ of ______________ appeared for and on behalf of the

Defendants.

      The Court finds that a temporary restraining order is warranted and will, therefore,

grant Plaintiff’s motion in part and temporarily enjoin Defendants.

                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiffs Motion for Temporary Restraining Order and

Preliminary Injunction is GRANTED IN PART as follows:
            CASE 0:20-cv-02195-NEB-BRT Doc. 9 Filed 10/20/20 Page 2 of 2




       1.      All parties shall appear before this Court in Room ___ at ___a/pm, on the

___ day of ____________ for a hearing on Plaintiff’s Motion for a Preliminary

Injunction.

       2.      Papers in opposition to Plaintiff’s Motion for a Preliminary Injunction, if

any, shall be filed and served via ECF on or before __________.

       3.      Reply papers on Plaintiff’s Motion for a Preliminary Injunction, if any,

shall be filed and served via ECF on or before ____________.

       4.      Pending the outcome of the hearing on Plaintiff’s Motion for a Preliminary

Injunction, a temporary restraining order is hereby entered against Defendants, as

follows:

            a. Defendants shall be temporarily ENJOINED from: (a) deploying armed
               agents within 2,500 feet of Minnesota polling places or otherwise monitor
               Minnesota polling places during the 2020 election; (b) threatening to
               deploy armed agents to Minnesota polling places; and (c) otherwise
               intimidating, threatening, or coercing voters in connection with voting
               activities in Minnesota; and

            b. Each Defendant shall, within 24 hours of receiving this Order, shall provide
               Plaintiffs’ counsel with all available names, telephone numbers, email and
               mailing addresses of John Does #1-10, by sending them by electronic mail
               to Julia Dayton Klein at julia.daytonklein@lathropgpm.com.

       5.      At this time, a bond is not required pursuant to Federal Rule of Civil

Procedure 65(c).

Date: October __, 2020
                                                ______________________________
                                                         Judge Nancy Brasel
                                                      United States District Court
